                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.

RENZO BARBERI,

            Plaintiff,

            vs.

STEVENSON'S FAST OIL, INC., a Florida
Profit Corporation d/b/a INN N OUT OIL
CHANGE,

          Defendant.
_______________________________/

                                 COMPLAINT

Plaintiff RENZO BARBERI (hereinafter “Plaintiff”), through the undersigned
counsel, hereby files this complaint and sues STEVENSON'S FAST OIL, INC. d/b/a
INN N OUT OIL CHANGE (“STEVENSON'S”),              (hereinafter,   referred   to   as
“Defendant”), for declaratory and injunctive relief; for discrimination based on
disability; and for the resultant attorney's fees, expenses, and costs (including,
but not limited to, court costs and expert fees), pursuant to 42 U.S.C. §12181 et.
seq., ("AMERICANS WITH DISABILITIES ACT OF 1990," or "ADA") and
alleges:


JURISDICTION
1.    This Court is vested with original jurisdiction over this action pursuant to
28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.
§12181 et. seq., based on Defendant’s violations of Title III of the Americans
with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
28 U.S.C. §2201 and §2202.


VENUE
2.     The venue of all events giving rise to this lawsuit is located in Broward

                                         1
County, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Rules of
the United States District Court for the Southern District of Florida, this is the
designated court for this suit.


PARTIES
3.    Plaintiff, RENZO BARBERI, is a resident of the State of Florida. At the
time of Plaintiff’s visit to Mobil In-N-Out 10 Minute Oil Change (“Subject Facility”),
Plaintiff suffered from a “qualified disability” under the ADA, and required the
use of a wheelchair for mobility. Specifically, Plaintiff suffers from paraplegia
due to a severed T4 and T5, and is therefore confined to his wheelchair. The
Plaintiff personally visited Mobil In-N-Out 10 Minute Oil Change, but was denied full
and equal access, and full and equal enjoyment of the facilities, services, goods,
and amenities within Mobil In-N-Out 10 Minute Oil Change, which is the subject of
this lawsuit. The Subject Facility is an oil change center and Plaintiff wanted to
inquire   about   their   oil-change   services   but   was   unable   to   due   to   the
discriminatory barriers enumerated in Paragraph 15 of this Complaint.


4.    In the alternative, Plaintiff, RENZO BARBERI, is an advocate of the
rights of similarly situated disabled persons and is a “tester” for the purpose of
asserting his civil rights and monitoring, ensuring and determining whether
places of public accommodation are in compliance with the ADA.


5.    Defendant, STEVENSON'S is authorized to conduct business and is in fact
conducting business within the State of Florida. The Subject Facility is located
at 1231 S. Federal Hwy., Fort Lauderdale, FL 33316. Upon information and belief,
STEVENSON'S is the lessee and/or operator of the Real Property and therefore
held accountable of the violations of the ADA in the Subject Facility which is
the matter of this suit. Upon information and belief, STEVENSON'S is also the
owner and lessor of the Real Property where the Subject Facility is located and
therefore held accountable for the violations of the ADA in the Subject Facility
which is the matter of this suit.

                                           2
CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
6.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1
through 5 of this complaint, as are further explained herein.


7.    On July 26, 1990, Congress enacted the Americans with Disabilities Act
("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
and a half years from enactment of the statute to implement its requirements.
The effective date of Title III of the ADA was January 26, 1992, or January 26,
1993 if Defendants had ten (10) or fewer employees and gross receipts of
$500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
among other things, that:

      i. some 43,000,000 Americans have one or more physical or mental
        disability, and this number shall increase as the population continues to
        grow and age;

      ii. historically, society has tended to isolate and segregate individuals
        with disabilities and, despite some improvements, such forms of
        discrimination against disabled individuals continue to be a pervasive
        social problem, requiring serious attention;

      iii. discrimination against disabled individuals persists in such critical
        areas as employment, housing, public accommodations, transportation,
        communication, recreation, institutionalization, health services, voting
        and access to public services and public facilities;

      iv.    individuals   with    disabilities   continually     suffer  forms  of
        discrimination,    including:    outright     intentional    exclusion; the
        discriminatory     effects    of     architectural,    transportation,  and
        communication barriers; failure to make modifications to existing
        facilities and practices; exclusionary qualification standards and
        criteria; segregation, and regulation to lesser services, programs,
        benefits, or other opportunities; and,

      v. the continuing existence of unfair and unnecessary discrimination and
        prejudice denies people with disabilities the opportunity to compete on
        an equal basis and to pursue those opportunities for which this country
        is justifiably famous, and costs the United States billions of dollars in

                                        3
            unnecessary expenses resulting from dependency and non-productivity.

9.      As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated
that the purpose of the ADA was to:

        i. provide a clear and comprehensive national mandate for the elimination
          of discrimination against individuals with disabilities;

        ii. provide clear, strong, consistent, enforceable standards addressing
          discrimination against individuals with disabilities; and,

        iii. invoke the sweep of congressional authority, including the power to
          enforce the fourteenth amendment and to regulate commerce, in order to
          address the major areas of discrimination faced on a daily basis by
          people with disabilities.

10.     Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
individual may be discriminated against on the basis of disability with regards
to    the    full   and   equal   enjoyment   of   the   goods,   services,   facilities,   or
accommodations of any place of public accommodation by any person who
owns, leases (or leases to), or operates a place of public accommodation. Mobil
In-N-Out 10 Minute Oil Change is a place of public accommodation by the fact it is
an establishment that provides goods/services to the general public, and
therefore, must comply with the ADA. The Subject Facility is open to the
public, its operations affect commerce, and it is a service establishment. See 42
U.S.C. Sec. 12181 (7) and 28 C.F.R. 36.104. Therefore, the Subject Facility is a
public accommodation that must comply with the ADA.


11.     The Defendant has discriminated, and continues to discriminate against
the Plaintiff, and others who are similarly situated, by denying access to, and
full and equal enjoyment of goods, services, facilities, privileges, advantages
and/or accommodations at Mobil In-N-Out 10 Minute Oil Change located at 1231 S.
Federal Hwy., Fort Lauderdale, FL 33316, as prohibited by 42 U.S.C. §12182, and 42
U.S.C. §12101 et. seq.; and by failing to remove architectural barriers pursuant
to 42 U.S.C. §12182(b)(2)(A)(iv).



                                              4
12.   Plaintiff has visited the Subject Facility, and has been denied full, safe,
and equal access to the facility and therefore suffered an injury in fact.


13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
enjoy the goods and/or services at the Subject Facility within the next six
months. The Subject Facility is in close proximity to Plaintiff’s residence and is
in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
return to monitor compliance with the ADA. However, Plaintiff is precluded
from doing so by the Defendant’s failure and refusal to provide people with
disabilities with full and equal access to their facility. Therefore, Plaintiff
continues to suffer from discrimination and injury due to the architectural
barriers, which are in violation of the ADA.


14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the
Department of Justice, Office of the Attorney General, promulgated Federal
Regulations to implement the requirements of the ADA. The ADA Accessibility
guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
violators to obtain civil penalties of up to $55,000 for the first violation and
$110,000 for any subsequent violation.


15.   The Defendant is in violation of 42 U.S.C. §12181 et. seq., and 28 C.F.R.

36.302 et. seq., and is discriminating against the Plaintiff with the following

specific violations which Plaintiff personally encountered and/or has knowledge

of:

      a) The customer parking facility in front of the auto service shop does not provide a

         compliant accessible parking space. 2010 ADA Standards 502.1




                                            5
b) The parking facility has three (3) marked standard spaces and zero (0) accessible

   parking spaces located on the north side of property. Additional vehicles park on lot

   in unmarked areas. 2010 ADA Standards 208.2

c) The parking facility does not have the minimum number of accessible parking spaces

   required. One (1) accessible parking space with adjacent access aisle is required.

   2010 ADA Standards 208.2

d) Where a total of four or fewer parking spaces, including accessible parking spaces are

   provided on a site, identification of accessible parking spaces are not required by DOJ

   regulations. All other accessible routes and elements at the facility must be compliant.

   2010 ADA Standards 216.5

e) The parking facility does not provide compliant directional and informational signage

   to a compliant accessible parking space. 2010 ADA Standards 216.5

f) There is no compliant access aisle attached to an accessible route serving any existing

   parking space which would allow safe entrance or exit of vehicle for accessible

   persons requiring mobility devices. 2010 ADA Standards 502.2

g) There is currently no existing accessible route to help persons with disabilities safely

   maneuver through the parking facilities. Accessible routes must connect parking

   spaces to accessible entrances. 2010 ADA Standards 502.3

h) Existing facility does not provide a compliant accessible route to the main office

   entrance from any site arrival point. 2010 ADA Standards 206.2, 208, 401.1

i) The accessible route to the main entrance doorway is non-compliant. There is a

   vertical rise (step) leading from the parking lot up to the walkway in front of the




                                         6
         entrance door exceeding the maximum rise allowed. Changes in level of 1/4 inch high

         maximum are permitted to be vertical. 2010 ADA Standards 302.2

      j) The main office entrance door has a non-compliant knob type door handle. Operable

         parts must be operable with one hand and not require tight grasping, pinching, or

         twisting of the wrist. 2010 ADA Standards 309.4

      k) The facility does not provide compliant directional and informational signage to an

         accessible route which would lead to an accessible entrance. Where not all entrances

         comply, compliant entrances must be identified by the International Symbol of

         Accessibility. Directional signs that indicate the location of the nearest compliant

         entrance must be provided at entrances that do not comply. 2010 ADA Standards

         216.6

16.   Upon information and belief there are other current violations of the ADA
at Mobil In-N-Out 10 Minute Oil Change. Only upon full inspection can all violations
be identified. Accordingly, a complete list of violations will require an on-site
inspection by Plaintiff’s representatives pursuant to Rule 34b of the Federal
Rules of Civil Procedure.


17.   Upon information and belief, Plaintiff alleges that removal of the
discriminatory barriers and violations is readily achievable and technically
feasible. To date, the readily achievable barriers and other violations of the
ADA still exist and have not been remedied or altered in such a way as to
effectuate compliance with the provisions of the ADA.


18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
the Defendant was required to make the establishment a place of public
accommodation, accessible to persons with disabilities by January 28, 1992. As
of this date the Defendant has failed to comply with this mandate.


                                            7
19.   The Plaintiff has been obligated to retain the undersigned counsel for the
filing and prosecution of this action. Plaintiff is entitled to have its reasonable
attorney's fees, costs and expenses paid by the Defendant, pursuant to 42 U.S.C.
§12205.


20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to
grant Plaintiff injunctive relief, including an order to alter the subject facilities
to make them readily accessible and useable by individuals with disabilities to
the extent required by the ADA, and closing the Subject Facility until the
requisite modifications are completed.


                              REQUEST FOR RELIEF
WHEREFORE, the Plaintiff demands judgment against the Defendant and
requests the following injunctive and declaratory relief:


21. That this Honorable Court declares that the Subject Facility owned, operated
and/or controlled by the Defendant is in violation of the ADA;


22.   That this Honorable Court enter an Order requiring Defendant to alter the
Subject Facility to make it accessible to and usable by individuals with
disabilities to the full extent required by Title III of the ADA;


23.   That this Honorable Court enter an Order directing the Defendant to
evaluate and neutralize their policies, practices and procedures toward persons
with disabilities, for such reasonable time so as to allow the Defendant to
undertake and complete corrective procedures to the Subject Facility;


24.   That this Honorable Court award reasonable attorney's fees, all costs
(including, but not limited to court costs and expert fees) and other expenses of
suit, to the Plaintiff; and



                                          8
25.   That this Honorable Court award such other and further relief as it deems
necessary, just and proper.

Dated this February 20, 2020.

Respectfully submitted by:

Ronald E. Stern
Ronald E. Stern, Esq.
Florida Bar No. 10089
THE ADVOCACY LAW FIRM, P.A.
1250 East Hallandale Beach Boulevard, Suite 503
Hallandale Beach, Florida 33009
Telephone: (954) 639-7016
Facsimile: (954) 639-7198
Attorney for Plaintiff, RENZO BARBERI




                                       9
                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.

RENZO BARBERI,

            Plaintiff,

            vs.

STEVENSON'S FAST OIL, INC., a Florida
Profit Corporation d/b/a INN N OUT OIL
CHANGE,

          Defendant.
_______________________________/

                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on February 20, 2020, I electronically filed the
Complaint along with a Summons for each Defendant with the Clerk of Court
using CM/ECF. I also certify that the aforementioned documents are being
served on all counsel of record, corporations, or pro se parties identified on the
attached Service List in the manner specified via Service of Process by an
authorized Process Server, and that all future pleadings, motions and documents
will be served either via transmission of Notices of Electronic Filing generated
by CM/ECF or Via U.S. Mail for those counsel or parties who are not authorized
to receive electronically Notices of Electronic Filing.

By: Ronald E. Stern
Ronald E. Stern, Esq.
Florida Bar No.: 10089
THE ADVOCACY LAW FIRM, P.A.
1250 East Hallandale Beach Boulevard, Suite 503
Hallandale Beach, Florida 33009
Telephone: (954) 639-7016
Facsimile: (954) 639-7198
Attorney for Plaintiff RENZO BARBERI




                                         10
                              SERVICE LIST:

  RENZO BARBERI, Plaintiff, vs. STEVENSON'S FAST OIL, INC., a Florida Profit
               Corporation d/b/a INN N OUT OIL CHANGE

           United States District Court Southern District Of Florida

                                  CASE NO.


STEVENSON'S FAST OIL, INC. d/b/a INN N OUT OIL CHANGE

REGISTERED AGENT:

GOOD, KIMBERLY
1231 S. FEDERAL HWY
FT LAUDERDALE, FL 33316

VIA PROCESS SERVER




                                      11
